Title: To George Washington from Charles Yates, 25 April 1775
From: Yates, Charles
To: Washington, George



Sir
Fred[erick]sburg April 25th 1775

Mr Robert Rutherford has put into my hands a Letter directed to you in Wmsburg or in case of your not being there, to Colo. F. Lewis, the purport of which is to request your paying me Fifty Pounds agreeable to the tenour of a Subscription you signed and has put into my custody a Bond properly executed for repayment of said Fifty Pounds which I am to deliver on recpt of the Money—Colo. F. Lewis tells me he had your instructions to pay the above mentioned Sum to R. R. last Octor but thinks it best to have them renewed & has desired me to apply to you for that purpose before you go to the Norward.
Your directing Colo. Lewis to settle that much with me at Williamsburg will oblige Sir Your most Obedt hble servt

Chs Yates

